Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 4, 2016

                                      No. 04-16-00452-CR

                                  Jose Guadalupe AGUIRRE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR7206
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
       On July 28, 2016, this court abated this cause to the trial court for findings of fact and
conclusions of law regarding the trial court’s denial of appellant’s motion to suppress. On July
29, 2016, five volumes of the reporter’s record were filed. Volume five contains the trial court’s
findings and conclusions.

       Appellant’s brief is due August 29, 2016.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court